Citation Nr: 0927492	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO. 07-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Petersburg, Florida, which denied entitlement to the benefit 
sought.


FINDINGS OF FACT

The Veteran has not suffered the loss or permanent loss of 
use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met. 38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish eligibility for 
automotive adaptive equipment. In particular, he desires hand 
controls for his car due to difficulty moving his legs while 
driving.

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only. 38 U.S.C.A. § 
3902(a)(b). In other words, the Veteran must first be 
established as an "eligible person" before he can obtain 
approval for his desired hand controls.

A Veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes. 38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval or air 
service, which the Veteran did. See 38 C.F.R. § 3.808(a) 
(2008). A specific application for financial assistance in 
purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed. See 38 C.F.R. § 
3.308(c) (2008). The Veteran submitted such an application 
with that certification (a VA Form 21-4502, Application For 
Automobile or Other Conveyance and Adaptive Equipment (Under 
38 U.S.C. § 3901-3904)) in May 2005.

A Veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips. 38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).

In this case, service connection is in effect for residuals 
of recurring lumbosacral strain with degenerative arthritis 
and discogenic disease L4-5, rated as 40 percent disabling; 
residuals, fracture right tibia, rated as 20 percent 
disabling; myopathy and mild neuropathy of both the right and 
left lower extremity, each rated as 10 percent disabling; and 
Type II diabetes mellitus, rated as 10 percent disabling. The 
Veteran is also in receipt of a total disability rating based 
upon individual unemployability (TDIU). 

Again, eligibility for automotive or adaptive equipment is 
dependent upon entitlement to compensation for disability of 
either one or both feet or one or both hands, or impaired 
vision in both eyes; or with a showing of ankylosis of either 
one or both knees or one or both hips.

The Veteran has not established service connection for any 
disability of the feet, hands, knees, or hips, outside of the 
myopathy and neuropathy associated with his service connected 
back disorder. He contends that his back disability causes a 
residual disability in his legs that prevents him from 
effectively driving a car. See June 2005 VA outpatient 
treatment note. 

In December 2006, he was afforded a VA joints examination to 
assess the severity of his lower extremity disability as it 
relates to this claim for automotive adaptive equipment. At 
that time, he reported using a back brace and bilateral ankle 
brace. He is not, however, service connected for an ankle 
disability. Physical examination yielded notation of an 
antalgic gait with increased wear on the outside edge of the 
heel of his shoe, and callous formation, which were discussed 
in relation to his knee. A peripheral nerve portion of the 
report noted that the Veteran has bilateral loss of sensation 
in his feet, and that he has experienced two motor vehicle 
accidents due to his inability to hit the brake because of 
his foot problems. Bilateral peripheral neuropathy was 
confirmed as the diagnosis and the examiner confirmed that 
the Veteran has a problem with stiffness and sensory loss 
preventing driving, and that he requires a wheelchair and 
someone to drive him. While the Board sympathizes with the 
Veteran's difficulty driving, eligibility for automobile and 
adaptive equipment or for adaptive equipment only is based on 
the specific criteria of § 3.808(b)(1)(iii). In this case, 
there is no evidence to satisfy that criteria. While the 
evidence shows disability related to the ankles and feet, the 
medical evidence does not show loss or permanent loss of use 
of one or both feet, and the Veteran is not service connected 
for same. Nor does the evidence show loss or permanent loss 
of use of one or both hands; or the permanent impairment of 
vision of both eyes. And, the evidence does not show, and the 
Veteran does not allege that he has ankylosis of either one 
or both knees or one or both hips.

The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have not been met, 
and the Veteran's claim is accordingly denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision on the claim discussed above 
and the Veteran is not prejudiced by appellate review at this 
time.

VA sent the Veteran a letter in June 2005 informing him of 
the evidence necessary to establish his claim. The Veteran 
was notified of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf. Thus, this letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2008).

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2008). The claims folder contains 
the Veteran's statements, VA medical records, and the 
December 2006 VA examination report. The Veteran requested a 
RO hearing in this matter, but failed to appear for the 
February 2008 hearing without explanation. The Veteran has 
not notified VA of any additional available and relevant 
evidence. This matter is therefore decided based upon the 
evidence of record.

VA has done everything reasonably possible to assist the 
Veteran and a remand for further development of this claim 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist and further development is not warranted.


ORDER

The Veteran is not eligible for automotive and adaptive 
equipment or adaptive equipment only.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


